Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 13, 2016

The Court of Appeals hereby passes the following order:

A16D0308. DORIS JONES v. WAL-MART STORES, INC., et al.

      Doris Jones filed a pro se direct appeal from a December 7, 2015 superior court
order denying her appeal from the decision of the Appellate Division of the State
Board of Workers’ Compensation. We dismissed her direct appeal because she failed
to follow the proper appellate procedure.1 See OCGA § 5-6-35 (a) (1) (appeals from
decisions of the superior courts reviewing decisions of the State Board of Workers’
Compensation require an application for appeal). Jones then filed this pro se
application for discretionary appeal on March 24, 2016. We, however, still lack
jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-
35 are jurisdictional, and this Court cannot accept an application for appeal not made
in compliance therewith. See Boyle v. State, 190 Ga. App. 734 (380 SE2d 57) (1989).
Because this application was filed on March 24, 2016, 108 days after entry of the
order being appealed, it is untimely and we lack jurisdiction to consider it.
Accordingly, this application is hereby DISMISSED.




      1
          Jones v. Wal-Mart Stores, Case No. A16A0957 (dismissed February 23,
2016).
Court of Appeals of the State of Georgia
                                     04/13/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.